Citation Nr: 0618833	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-35 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.


This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in pertinent part denied the 
veteran's claim for service connection for PTSD.  Appeal to 
the Board was perfected as to that issue.  

In addition to the RO's denial of service connection for PTSD 
in February 2004, the veteran was also denied service 
connection for prostate cancer, colon cancer and herpes 
simplex II; he was granted service connection for diabetes 
mellitus, type II, with a disability evaluation of 20 
percent.  He filed a Notice of Disagreement (NOD) in April 
2004 as to these additional four issues and the RO issued a 
Statement of the Case (SOC) in September 2004.  In September 
2005, the RO received a VA Form 9, with associated material, 
that referred to the issues of the evaluation of the diabetes 
mellitus, type II, and service connection for prostate 
cancer, colon cancer and herpes simplex II.  The RO forwarded 
this material to the Board, apparently pursuant to 38 C.F.R. 
§ 19.37(b).  Although the Board has authority to determine 
its jurisdiction, 38 C.F.R. § 20.101(d), claimants also have 
the right to appeal determinations made by the agency of 
original jurisdiction (AOJ) concerning whether the Board has 
jurisdictional authority - including whether a substantive 
appeal is timely.  See 38 C.F.R. § 20.101(c).  Because the RO 
may have taken additional actions concerning the issues 
mentioned in the September 2005 VA Form 9 since the appeal 
was sent to the Board in November 2004, this matter is 
REFERRED to the RO for appropriate action in the first 
instance.  Also, the veteran has contended that problems with 
his upper and lower extremities, eyes and heart are secondary 
to his service-connected diabetes mellitus, type II.  See 
April 2004 NOD; September 2005 VA Form 9.  The record does 
not reflect that the RO has addressed these issues.  They are 
also REFERRED to the RO for appropriate action.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor had occurred.  See 38 C.F.R. § 
3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997).  

The veteran was denied service connection for PTSD on the 
basis that there was no evidence showing a confirmed 
diagnosis of PTSD.  See February 2004 rating decision.  In 
conjunction with his October 2004 VA Form 9, the veteran 
submitted an October 2004 mental health consult from the 
outpatient clinic in Mobile, Alabama, which contains a 
diagnosis of PTSD.  

The October 2004 mental health consult also contains a hand-
written notation that the veteran did not provide the 
specificity required for verification of stressors.  The RO 
did request the National Personnel Records Center (NPRC) to 
verify the veteran's service in Vietnam and to furnish pages 
from his personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
of the US.  See June 2003 request.  After this request was 
made but prior to the RO's February 2004 rating decision, 
however, the veteran submitted responses to a questionnaire 
designed to elicit information in support of his claim for 
PTSD.  He reported being on gate guard duty the night an 
ammunition dump was blown up at Long Binh, Vietnam.  The 
veteran indicated that he has not slept for over three to 
four hours since that event, which happened sometime in 1967.  
At the time, he was assigned to the 552 Military Police 
Company with the 2nd Field Force Battalion.  See 
questionnaire received July 2003.  

During the October 2004 mental health consult, the veteran 
reported the same event as his stressor, adding that he was 
knocked to the ground during the explosion.  He also reported 
that his unit came under fire, that he saw many people 
getting shot, and that convoys were run for the infantry.  
The veteran also reported that many people were killed during 
this event.  


The RO has not attempted to corroborate the stressors as 
reported by the veteran on the PTSD questionnaire and during 
the October 2004 mental health consult.  Fundamental fairness 
to the veteran requires an effort by VA to verify the 
veteran's accounting of stressors.  This effort is 
particularly important given the PTDS diagnosis, which was 
rendered without corroboration of the veteran's accounting of 
alleged PTSD stressors.  

While this remand order is directed to the RO, the veteran 
also has a responsibility to cooperate with VA's efforts to 
help him develop his claim and to ultimately substantiate his 
claim with necessary evidence, as the failure to do so may 
result in a denial of his claim.  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for examination, if scheduled, and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

In light of the foregoing, the case is REMANDED to the RO via 
the AMC for the following:

1.  Obtain the veteran's complete VA 
mental health treatment records.

2.  Attempt to verify the veteran's 
reported in-service PTSD stressors, as 
described in particular in the PTSD 
questionnaire received in July 2003 and 
during his October 2004 mental health 
consult.  If additional evidence is 
needed for stressor verification, the 
veteran should be asked to provide it.  
If stressor verification is impossible 
due to insufficient information, that 
fact should be documented in the record.  

3.  If the veteran's claimed PTSD 
stressors have been verified, schedule 
the veteran for a VA medical examination 
to determine: (a) whether the veteran now 
has PTSD or some other psychiatric 
disorder, if any; and (b) if so, whether 
PTSD or such other disorder is 
etiologically related to active duty.  
The veteran's claims folder should be 
made available to the VA medical 
examiner.  Any report(s) resulting from 
the examination, including the examiner's 
report(s) interpreting diagnostic 
studies, if any, should be associated 
with the veteran's claims folder.

4.  After completion of the directives 
above, and following any further 
appropriate development, readjudicate the 
claim.  If the claim is denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC), and given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
